Citation Nr: 1743166	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, on the basis of substitution.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant and the Veteran



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1964 to February 1968.  He died in January 2017.  His surviving spouse has been properly substituted as the appellant for the purposes of claims pending before VA at the time of the Veteran's death.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The late Veteran and the appellant testified before the Board at an April 2016 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

An acquired psychiatric disorder was not manifest in active service, and a psychosis was not manifest to a compensable degree within one year of service discharge; any acquired psychiatric disorder, to include adjustment disorder with depressed mood, is not otherwise etiologically related to such service and is not caused or chronically worsened by service-connected disabilities.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran and appellant have been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran and/or appellant have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contended his acquired psychiatric disorder was related to his active military service.  Specifically, he asserted that his service in the Republic of Vietnam led to various psychiatric symptoms, including mood changes, bad dreams, and feelings of enclosure.  Alternately, he asserted that his service-connected disabilities caused or aggravated his depressed mood.

While the evidence reveals that, prior to his death, the Veteran suffered from adjustment disorder with a depressed mood, the competent, probative evidence of record does not etiologically link the Veteran's disability to his service or any incident therein.  Service treatment are absent complaints of, or treatment for, a psychiatric disorder or any associated symptomatology during service.  Furthermore, a February 1968 Report of Medical History, completed by the Veteran prior to his separation from active service, indicates the Veteran then affirmatively denied symptoms of depression or excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, and nervous trouble of any sort.  Finally, a February 1968 Report of Medical Examination indicates a normal clinical psychiatric evaluation at service discharge.  As such, the Board finds that depression, or any other psychiatric disability, was not manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran and his spouse testified that he began to experience psychiatric symptoms shortly after leaving active service.  See, e.g., Board hearing transcript at 5-6.  However, post-service VA and private treatment records indicate that, as recently as March 2014, the Veteran denied psychiatric symptoms, including depression.  He was not diagnosed with an acquired psychiatric disorder, adjustment disorder with depressed mood, until approximately October 2014, over 45 years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

There is no competent medical opinion of record to support the claim that the Veteran's diagnosed adjustment disorder was etiologically related to his period of active service.  The Veteran did, however, submit a private medical opinion in support of his claim for secondary service connection.  In an April 2016 statement, Dr. M.S., the Veteran's private physician, stated that the Veteran's mental illness "can certainly be caused by his constant worry about his service connected problems.  Worrying about his heart condition can add to stress and other mental conditions."  

By contrast, in December 2014, a VA psychiatrist opined that it is less likely as not that the Veteran's adjustment disorder was caused or aggravated by any of his service-connected disabilities.  Following a review of the complete claims folder, the VA examiner noted that the Veteran's medical history discusses the seriousness of his chronic obstructive pulmonary disorder (COPD) and that he was oxygen dependent.  He required palliative care for COPD to ease with his irritability and the effects of COPD.  The VA examiner also noted that it is well known in the medical literature that COPD causes serious emotional impairment when one cannot breathe and requires oxygen to sustain life.  Importantly, the Board notes the Veteran was not service-connected for COPD at any time.  Finally, the VA examiner noted there is a paucity of evidence to show how the Veteran's adjustment disorder would have been aggravated by his service-connected disabilities.  In other words, the VA psychiatrist related the Veteran's psychiatric condition entirely to his nonservice-connected COPD.

With respect to the conflicting medical opinions of record, the Board has the responsibility to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board finds that the statement provided by Dr. M.S. is assigned very little probative value.  In this regard, Dr. M.S. provides no basis for his statement that the Veteran's service-connected disabilities caused or aggravated his mental illness, nor does Dr. M.S. mention the Veteran's nonservice-connected COPD and associated palliative care.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, the April 2016 private opinion utilized significantly speculative language, which does not rise to the level of at least as likely as not.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In comparison, the VA examiner's opinion was offered following a complete review of the record and discusses pertinent evidence from the record, including the Veteran's service-connected and nonservice-connected disabilities and associated care, as well as relevant medical literature.  Therefore, the Board affords significant probative value to the VA opinion.

The Board acknowledges that the Veteran and the appellant have claimed that he suffered from a psychiatric disorder as directly related to his active service or as secondary to his service-connected disabilities.  However, while the Veteran and his spouse are competent to report (1) symptoms observable to a layperson, e.g., depressed mood, mood changes; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, they are not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, these lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Based on the evidence discussed above, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder on both a direct and secondary basis.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.






ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


